UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4934



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CHARLES ANDRE MATTISON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-95-368)


Submitted:   October 1, 2004                 Decided:   October 20, 2004


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. Regan Alexandra Pendleton, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Andre Mattison appeals from the order of the

district court revoking his supervised release and sentencing him

to thirty months of imprisonment.           Finding no error, we affirm.

           In his appeal, filed pursuant to Anders v. California,

386 U.S. 738 (1967), Mattison claims that the district court erred

in revoking his supervised release.           We review this claim for an

abuse of discretion.        See United States v. Davis, 53 F.3d 638,

642-43 (4th Cir. 1995).            Although Mattison alleges there was

insufficient evidence to support the district court’s finding of a

Grade A violation of his supervised release, he concedes on appeal

that he was convicted of the new criminal activity.              On the basis

of this concession, we cannot conclude that the district court

abused its discretion in revoking Mattison’s supervised release or

in imposing a thirty-month sentence.

           Finding no meritorious issues upon our review of the

record, we affirm the judgment of the district court.              This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review. If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this    court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because


                                     - 2 -
the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -